FIRST AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of November 30, 2007 is among HEARTLAND FINANCIAL USA, INC., a corporation formed under the laws of the State of Delaware (the “Borrower”), each of the banks party hereto (individually, a “Bank” and collectively, the “Banks”) and THE NORTHERN TRUST COMPANY, as agent for the Banks (in such capacity, together with its successors in such capacity, the “Agent”). WHEREAS, the Borrower, the Agent and the Banks have entered into an Amended and Restated
